Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	Applicants cited the Chen et al article in both the information discourse statement of 10 July 2019 and 27 August 2019. The duplicate citation in the information discourse statement of 27 August 2019 has a line drawn through it. 
Drawings
The drawings are objected to because the dark background of figure 12B makes it difficult to determine which lines corresponds with τ1 and τ2 and the times in the insert. Figure 21 is objected to since the colors of the lines in the graph are so similar it cannot be determined which line corresponds with which Br:I molar ratio.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Specification
The disclosure is objected to because of the following informalities:
  Paragraphs [0005] and [0076] teaches the perovskite particles can be about 2-5 nm in size and then says the particles have a size of about 2-200 nm. These teachings make it unclear what is the particle size of the perovskite, about 2-500 nm or about 2-5 nm.  In paragraph [0005], “amid” in “polyether block amid” should be “amide”. In paragraph [0006], the conjunction between “CdTe/CdSe” and “ABX3” is missing. “Silicon rubber” should be “silicone rubber”. 
The description of the composition of rare earth phosphors in paragraphs [0005] and [0078] is incorrect and confusing. This is because the wording implies the phosphors are rare earth oxides, rare earth nitrides, rare earth oxynitrides, rare earth sulfides, rare earth oxysulfides, rare earth selenides, rare earth halides, rare earth oxyhalides, rare earth silicates, rare earth aluminates, rare earth fluorides, rare earth phosphates, rare earth garnets and rare earth scheelites, but not all of these compounds are phosphors. Also it is unclear what is rare earth scheelites since scheelites are by definition calcium tungstate (CaWO3) minerals. Thus there is no rare earth present as a major component in the calcium tungstate crystal structure. If . Appropriate correction is required.
Claim Objections
Claims 2 and 18 are objected to because of the following informalities: In claim 2, “amid” in “polyether block amid” should be “amide” and “silicon” in “silicon rubber” should be “silicone”.  In claim 18, the conjunction between “CdTe/CdSe” and “ABX3” and the ending parenthesis is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “about 2-200 nm”, and the claim also recites “about 2-5 nm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the 
	Claim 16 is indefinite since it is unclear if applicants mean rare earth activated phosphors where the listed compounds contains the listed rare earth metals or rare earth oxides, rare earth nitrides, rare earth oxynitrides, rare earth sulfides, rare earth oxysulfides, rare earth selenides, rare earth halides, rare earth oxyhalides, rare earth silicates, rare earth aluminates, rare earth fluorides, rare earth phosphates, rare earth garnets and rare earth scheelites, where the rare earth is one of the listed rare earth metals. It is noted that not all of these rare earth compounds are phosphors. If the second case is correct, then it is unclear what is rare earth scheelites since scheelites are by definition limited to calcium tungstate (CaWO3) minerals. Thus there is no rare earth present as a major component in the calcium tungstate crystal structure.
Claim Interpretation
	The Examiner is interpreting claim 16 for the art rejections as being directed to rare earth activated phosphors, which is the broadest most reasonable interpretation based on what is known in the art.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3-5, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chen et al article.
	This article teaches a composite material of green light emitting Cs4PbBr6 particles and a CaAlSiN3:Eu red light emitting phosphor in silicone, which is a polymer. CaAlSiN3:Eu is an europium containing nitride rare earth phosphor and the taught Cs4PbBr6 particles are Zero-D perovskite particles. The taught process encapsulates the perovksite particles in the silicone polymer and forms a thin film. The taught material converts blue light to red and green light and thus it has the claimed property of absorbing blue light and emitting red and green light, which have wavelengths longer than blue light. The Cs4PbBr6 particles have a FWHM of 15 nm and a PLQY of 40-45%. These values fall within the claimed ranges. The article teaches the claimed composite materials and process. 
Claims 1, 2, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent 9,896,462.
	This reference teaches, in example 11, yellow light emitting Zero-D perovskite particles and a blue light emitting europium activated aluminate rare earth phosphor encapsulated in dimethylsiloxanes, which is a silicone rubber. The taught material converts UV light to yellow and blue light and thus it has the claimed property of absorbing UV light and emitting yellow and blue light, which have wavelengths longer than UV light. The example teaches the composition is produced by encapsulating the perovskite and phosphor particles in the silicone rubber. The reference teaches the claimed composite materials and process. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, 7, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,334,444 in view of U.S. patent 2016/0225955.
This reference teaches a solid state light emitting device comprising a light emitting source and a scintillator, or luminescent material, which can have the formula A3B2X9, where B is a trivalent rare earth element, A is an alkali metal, such as Cs or Rb and X is a halide, such as chloride, bromide or iodide. Column 11, line 42 through column 12, line 4 teaches the scintillator can be mixed with a cerium doped garnet to produce a white light emitting device. The taught scintillator absorbs the light emitted by the source and converts it to light having a longer wavelength. While the references dos not teach the actual structure of the taught solid state light emitting device,  U.S. patent 2016/0225955 teaches the well-known and conventional structure for these devices which have the luminescent material encapsulated in a polymer matrix, such as polymethyl methacrylate, which is a polyacrylates, or polyether amide, which reads upon the claimed polyether block amide.  One of ordinary skill in the art would have found it obvious to use this well-known structure for the U.S. patent 9,334,444 where particles of A3B2X9, where B is a trivalent rare earth element, A is an alkali metal, such as Cs or Rb and X is a halide, such as chloride, bromide or iodide and optionally particles of cerium doped garnet are encapsulated in a polymer matrix, such as polymethyl methacrylate or polyether amide . This resulting device comprises the composite of claims 1, 2, 6, 7, 15 and 16 and suggests the process of claim 20. 
Allowable Subject Matter
Claims 8-11, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of a luminescent composite material comprising a polymer encapsulating particles of A3B2X9, where A is at least one monovalent cation, X is Cl, I, Br, CH3COO and mixtures thereof and B is Bi or Sb; or particles having the formula of claims 9-11. 
There is no teaching or suggestion in the cited art of record of a luminescent composite material comprising a polymer encapsulating luminescent zero-D perovskite particles, where the particles have a size of about 2-200 nm and which can be capped with a ligand, such as one of those of claim 13. 
There is no teaching or suggestion in the cited art of record of a luminescent composite material comprising a polymer encapsulating luminescent zero-D perovskite particles and quantum dots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
4/2/21